Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed has been entered. Claims 1,3-9 are currently pending and have been examined. The previous rejection has been modified to due to applicant’s amendments. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,3-9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Halley (US6450860B1) in view of and Huang et al. (CN206011104U)  and Yun (CN104226848A) and Ma (WO 2017113291 A1)
Regarding claim 1, Halley teaches:
an automatic sandpaper supply mechanism (abstract describes a system provides polishing pad automatically, sandpaper pads are used to polish material), the automatic sandpaper supply mechanism comprising a bracket assembly (see figures 10-11, transfer apparatus 1002), and a sandpaper receiving assembly (see magazines 1014, 1016, 1018) and a sandpaper extracting plate (bottom support 1104, figure 10) disposed on the bracket assembly, wherein the bracket assembly comprises a base plate (see figure 10) and a sandpaper extracting driving part (“col 12 lines 5-25”, see figures 10-11) the sandpaper receiving assembly and the sandpaper extracting plate are disposed on the base plate, a sandpaper extracting groove (see figure 11, where polishing pad 1012 falls) is disposed on an upper surface of the sandpaper extracting plate (see figure 11), the sandpaper extracting groove is located at one end of the sandpaper extracting plate, and the sandpaper extracting groove is selectively mated with a first through hole in the process of reciprocally sliding of the sandpaper extracting plate along the base plate (see figure 11, col 12 lines 5-25 discloses the operation of polishing pad moving through magazine and being transferred ) ; and a sandpaper detecting sensor (col 6 lines 35-40 discloses an actuator 1004 can be a pressure sensing actuator), which is provided below the base plate and at a sandpaper attaching workstation (see figure 10; col 12 lines 45-55); a sandpaper division member, which is disposed on the base plate and on a side of the sandpaper receiving assembly, and comprises a division bracket, a division driver disposed on the division bracket, and a division plate disposed on the division bracket;; and a position sensor, which is provided above the base plate and at the sandpaper attaching workstation P1
However, Halley fails to teach an automatic sandpaper peeling mechanism that is mated with the bracket assembly, the automatic sandpaper peeling mechanism comprising a mounting plate, and a peeling drive assembly and a peeling assembly mounted on the mounting plate; a sandpaper division member, which is disposed on the base plate and on a side of the sandpaper receiving assembly, and comprises a sandpaper division member, which is disposed on the base plate and on a side of the sandpaper receiving assembly, and comprises a division bracket, a division driver disposed on the division bracket, and a division plate disposed on the division bracket; and a position sensor, which is provided above the base plate and at the sandpaper attaching workstation P1wherein the position sensor is located beside the sandpaper extracting plate, wherein the peeling assembly is drivingly connected with the peeling drive assembly, the peeling assembly periodically peels off waste sandpaper on a sanding head under driving of the peeling drive assembly, and the sandpaper extracting plate periodically supplies new sandpaper to the sanding head after peeling off sandpaper.
Halley does disclose disposal site (disposal site 502, figure 5) for the pads but fails to explicitly disclose a peeling mechanism. 
Hunag teaches an apparatus where it separates waste abrasive paper and collection assembly (abstract), comprising a mounting plate (vertical holding plate 3, figure 1), and drive assembly (drive mechanism 6, figure 1)  and a peeling assembly on the mounting plate the peeling assembly is drivingly connected with the peeling drive assembly, the peeling assembly periodically peels off waste sandpaper on a sanding head under driving of the peeling drive (Huang describes that there is a pad 8 with sandpaper and due to drive mechanism 6 that drives connecting plate 7 upward until waste sandpaper is pressed and the sand paper is peeled off).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Halley to include the teachings of Huang’s peeling assembly. This modification would allow for an easier disposal of used polishing pads. 
Halley as modified by Huang fails to disclose a sandpaper division member, which is disposed on the base plate and on a side of the sandpaper receiving assembly, and comprises a division bracket, a division driver disposed on the division bracket, and a division plate disposed on the division bracket and 
Halley does disclose that magazine holding polishing pads can different polishing pads and transfer apparatus controlled by a computer program has instructions for direction operation of transfer to select which pad is needed, that only intended pads may be removed from holding chamber may be configured to removed at one a time (col 12 lines 10-15, 20-20). 
Yun teaches an automatic tin making and capping machine with division member provides caps to be stored within storage lid device 7 before being transferred, where the division device comprises a division bracket (abstract, the cap delivery supporting plate), a division driver ( 34, abstract) disposed on the division bracket, and a division plate  (knife 33, figure 5) disposed on the division bracket; 
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified Halley to include the teachings of Yun division assembly. This modification would ensure that polishing pad that falls down from magazine of Halley is only one.
Halley as modified by Huang and Yun fail teach a position sensor.  
Halley does disclose the incorporating sensors within its apparatus (col 9 line 4, col 8 line 63-6) but does not specifically disclose a position sensor. 
Ma discloses automatic polishing system that incorporates a position sensor (position sensor 313, figure 1).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified Halley to include the teachings of Ma’s position sensor. This modification would ensure that Halley system is signaled where exactly polishing pad is positioned. 
Regarding claim 3, Halley as modified in claim 1 teaches  sandpaper receiving canister ( magazine 1014, figure 10-11) and a sandpaper pressing block the sandpaper extracting plate is slidably connected to the base plate, and the sandpaper receiving canister is provided with a first through hole running through the upper and lower ends of the sandpaper receiving canister so that the upper end and the lower end of the sandpaper receiving canister are both open (see col 12 lines 20-40, figures 10-11).
Regarding claim 4, Halley as modified in claim 1 teaches a second through hole running through the left and right sides of the sandpaper receiving canister so that the bottom of the sandpaper receiving canister is provided with a left through opening and a right through opening, the sandpaper pressing block is slidably disposed in the first through hole, the sandpaper extracting plate is passed through the second through hole, and the sandpaper extracting plate can be reciprocally slide along the base plate under driving of the sandpaper extracting driving part.(see col 12 lines 20-40, figures 10-11 arrows).

Regarding claim 5, Halley as modified in claim 1 teaches the mounting plate (vertical holding plate 3, figure 1 of Huang) is mated with the bracket assembly (connecting part 7, figure 1 of Huang ) and extends in a vertical direction (see figure 1 of Huang), and the peeling assembly comprises a peeling mounting plate and peeling plate (pawl 5, figure 1 of Huang)  fixedly mounted on the peeling mounting plate, wherein the peeling mounting plate extends in a vertical direction, the peeling mounting plate is drivingly connected to the peeling drive assembly (drive mechanism 6, figure 1 of Huang), and the peeling plate can be reciprocated in a vertical plane with the peeling mounting plate under driving of the peeling drive assembly.
Regarding claim 6, Halley as modified in claim 1 teaches a fitting plate (see Huang cushion block 8, figure 1) is fixedly mounted on the peeling mounting plate, and the fitting plate is located directly below the peeling plate (pawl 5, figure 1 of Huang).
Regarding claim 7, Halley as modified in claim 1 teaches the peeling plate and the fitting plate are located in the same vertical plane, and are spaced apart to form a sandpaper collecting space between them (Huang discloses  in translated description “spacer 8, the outer side of which is arranged in parallel with the plane of the second sandpaper jaw 5 in parallel. During operation, the robot vertically grinds the waste sandpaper between the pad 8 and the second sandpaper pawl 5, and then stripped directly, and the peeled sandpaper can then fall down directly”).
Regarding claim 8, Halley as modified in claim 1 teaches a lower edge of the peeling plate is provided with a peeling guide slope extending obliquely along the inner side of the peeling plate, and an angle θ between the peeling guide slope and the vertical plane is as follows (see figure 1, pawl 5 of Huang; Hunag discloses pawl 5 is connected to connecting plate 7 which driven by driving mechanism 6 which moves connecting plate 7 upward)
However, modified Halley does not explicitly teach θ will be 3° ≤ θ ≤ 8°. 
Since modified Halley does teach cutting blade of sandpaper pawl 5 that discharges sandpaper by Huang, there would be reasonable expectations of success. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filling date of the claimed invention to have the angle between guide slope and vertical plane between 3 and 8 degrees, because the claimed angles do not appear to provide any unexpected results. 
Furthermore, have the angle between guide slope and vertical plane are recognized as a result-effective variable, i.e. variable which achieves a recognized result. In this case, the recognized result is that it will decrease the discharge efficiency of the waste sandpaper. Therefore, since the general conditions of the claim are met (e.g. in this case cutting blade of sandpaper pawl 5 discharges sandpaper) then it is not inventive to discover the optimum workable range/value by routine experimentation. Thus, as set forth above, it would have not been inventive to discover the optimum workable range by routine experimentation, and would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified have the angle between guide slope and vertical plane be between 3 and 8 degrees.
Regarding claim 9, modified Halley teaches
 a sandpaper guiding structure having a mountain-shaped
cross section (see figure 1 of Huang) is integrally formed at an upper edge of the fitting plate, and the sandpaper guiding structure comprises:
a first guiding slope extending obliquely upward on the outer side of the fitting plate, the first guiding slope being inclined to the inner side of the fitting plate; and
a second guiding slope extending obliquely upward on the inner side of the fitting (Huang discloses  in translated description “spacer 8, the outer side of which is arranged in parallel with the plane of the second sandpaper jaw 5 in parallel. During operation, the robot vertically grinds the waste sandpaper between the pad 8 and the second sandpaper pawl 5, and then stripped directly, and the peeled sandpaper can then fall down directly) 
However, modified Xu does not explicitly teach an angle α between the first guiding slope and the vertical plane and an angle β between the second guiding slope and the vertical plane are will be 15° ≤ α ≤ 30°, 5° ≤ β ≤ 15°.
Since modified Halley does teach cutting blade of sandpaper pawl 5 that discharges sandpaper by Huang that is guided down to sandpaper disposable box, there would be reasonable expectations of success. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filling date of the claimed invention to have α between the first guiding slope and the vertical plane and an angle β between the second guiding slope and the vertical plane are will be 15° ≤ α ≤ 30°, 5° ≤ β ≤ 15°  because the claimed angles do not appear to provide any unexpected results. 
Furthermore, have the angle between guide slope and vertical plane are recognized as a result-effective variable, i.e. variable which achieves a recognized result. In this case, the recognized result is that it will decrease waste sandpaper being stuck on fitting plate. Therefore, since the general conditions of the claim are met (e.g. blade of sandpaper pawl 5 that discharges sandpaper by Huang that is guided down to sandpaper disposable box) then it is not inventive to discover the optimum workable range/value by routine experimentation. Thus, as set forth above, it would have not been inventive to discover the optimum workable range by routine experimentation, and would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to have modified have α between the first guiding slope and the vertical plane and an angle β between the second guiding slope and the vertical plane are will be 15° ≤ α ≤ 30°, 5° ≤ β ≤ 15° .
Response to Arguments
Applicant’s arguments see 08-16-2019 with respect to the rejection(s) of claim(s) 1 and their dependent claims have been fully considered but are moot because the new ground of rejection (as necessitated by amendment) relies on a different combination of prior art references, not applied in the prior rejection of record.
	Additionally, regarding applicant argument with respect dependents claims 6-9, that Huang fails to discloses a peeling guide slope extending obliquely upward along the inner side of the peeling plate.
	Examiner respectfully disagrees.
	Huang discloses within its specification that connecting plate 7 has upward and downward motion during the peeling process due to driving mechanism 6 therefore since pawl 5 is connected to connecting plate 7 this would result in peeling guide slope extending obliquely upward. 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390. The examiner can normally be reached Monday - Thursday 6:30am - 4:00pm and Friday 6:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH AKYAA FORDJOUR/Examiner, Art Unit 3723                                                                                                                                                                                            
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723